Wheeler, J.
We do not think proper to re-examine the questions heretofore determined in this case upon former appeals, or to consider the determinations necessary to those decisions, open questions in this case. If we were so to consider them, it is believed the same conclusions, so far as essential, would be attained, if not upon precisely the same reasons.
The record of the Mississippi judgment, if properly authenticated, conclusively established the title of the plaintiffs therein to the property, and their right to the money adjudged to them. It clearly was not competent to impeach the judgment by parol evidence to the effect that the title was not in the plaintiffs.
The evidence by which the defendants proposed to impeach the judgment, as having been fraudulently obtained, did not conduce in any degree to establish the affirmative of that issue. It was therefore rightly excluded.
The record exhibits a multiplicity of objections and exceptions, and there are no less than eighteen specifications of error, but one of which is believed to be well taken: but that must be held fatal to the judgment. The record of the judgment rendered in Mississippi is not properly authenticated. The certificate of the Judge is wanting. His certificate upon a separate paper, attested by no official seal, does not supply the omission. The Judge’s certificate ought to have been annexed to the record, and so it has been held. (McFarlane v. Harrington, 2 Bay, 555.) It would be a loose and dangerous practice to admit the certificates of authentication of the judgments of other States upon detached pieces of loose paper.
The assignment of errors is not free from the objection noticed in the case of Fisk v. Wilson, (15 Tex. R. 435-6.) The only matter of doubt is whether this Court ought to revise the judgment upon such an assignment of error. It cannot be doubted, *595however, that the objection to the evidence was well taken, and the overruling of it is assigned specially as error. On a question so vital to the case, we do not feel warranted in declining to revise the judgment because of the multiplicity of other untenable objections and errors assigned. The judgment is reversed and the cause remanded.
Reversed and remanded.